Citation Nr: 0608184	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  99-08 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than March 25, 1996, 
for the grant of a 10 percent rating for residuals of a 
fracture of the styloid process of the right radius.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO).

The veteran appealed to the Board the December 1997 denial of 
an effective date earlier than March 25, 1996, for the grant 
of a 10 percent rating for the service-connected right wrist 
disability.  The Board remanded the issue in September 2003, 
September 2004, and July 2005 for additional development.  
The case has been returned to the Board for appellate 
disposition.

The veteran also perfected an appeal as to the propriety of a 
subsequent reduction in the evaluation for the right radius 
disability from 30 percent.  The Board granted this appeal in 
its September 2004 decision.


FINDINGS OF FACT

1.  An August 1996 rating decision established an effective 
date of March 25, 1996 for the grant of a 10 percent rating 
for residuals of a fracture of the styloid process of the 
right radius.

2.  The veteran did not submit a notice of disagreement 
within one year of the notice of the August 1996 rating 
decision.

3.  There has been no allegation of error in the August 1996 
rating decision.

4.  VA received the veteran's claim of entitlement to service 
connection for  residuals of a fracture of the styloid 
process of the right radius within a year from the veteran's 
June 1954 discharge from active military service but the 
evidence does not reveal that entitlement to a compensable 
rating for this disability arose prior to March 25, 1996.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier 
than March 25, 1996, for the grant of a 10 percent rating for 
service-connected residuals of a fracture of the styloid 
process of the right radius, are not met.  38 U.S.C.A. § 
5110(a), (b)(2) (West 2002); 38 C.F.R. § 4.71a, Part 4, DC 
5212 (1945-2005); 38 C.F.R. § 4.124a, Part 4, DC 8615 (1945-
2005); 38 C.F.R. §§ 3.400(b)(2), (q)(2), (r), 4.20, 4.120, 
4.123 (2005).

2.  An effective date earlier than March 25, 1996, for the 
grant of a 10 percent rating for residuals of a fracture of 
the styloid process of the right radius is legally precluded.  
38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

VA fully complied with its notification duties in regards to 
the veteran's claims by means of letters issued in November 
2004 and August 2005.  Thus, the veteran in this case has 
received adequate VCAA notice.  See Short Bear v. Nicholson, 
19 Vet. App. 341 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Even though VCAA notification was given after the initial 
decision from which this appeal arose, delayed notice is 
generally not prejudicial to a claimant.  Mayfield.  
Moreover, there has been no allegation of prejudice in this 
case on account of the timing of the VCAA notice given and, 
insofar as it is clear from the record that the veteran has 
been made fully aware of what is needed to substantiate his 
claim prior to its final adjudication by VA, he has not been 
prejudiced because he has been provided "a meaningful 
opportunity to participate in the adjudication process."  
Short Bear.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified treatment records that are 
pertinent to the claim on appeal.  VA has not had the veteran 
examined because, by the very nature of the issue on appeal, 
a medical examination would clearly not be necessary to make 
a decision in this case.  

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.  Thus, the appeal is ready to be 
considered on the merits.   

Further, VA's General Counsel has held that under 38 U.S.C.A. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel has held with regard to 38 U.S.C.A. § 5103A, that VA 
is not required to assist a claimant in developing evidence 
to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 
59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In the instant case the law is controlling.  Accordingly the 
VCAA is not applicable.


Factual background and legal analysis

The record shows that the veteran, who is right-hand 
dominant, filed a claim for service connection for residuals 
of a fracture of the styloid process of the right radius in 
September 1954.  The RO denied the claim, in an October 1954 
rating decision.

On March 25, 1996, the veteran requested that his service 
connection claim be reopened, submitting along with his new 
claim copies of service medical records which were 
unavailable in 1954.  These confirmed that he had fractured 
the base of the styloid process or his right radius during 
service.  Based on this new evidence, the RO granted service 
connection for residuals of a fracture of the styloid process 
of the right radius, in an August 1996 rating decision.  

The grant of service connection was made effective from March 
25, 1996, with an initial rating of 10 percent.

The determination to assign a 10 percent rating for the 
service-connected disability was based on a VA medical 
examination conducted in August 1996.  

The veteran did not submit a notice of disagreement with the 
effective date assigned.

In November 1996 the veteran asked for an increased rating 
for the right radius disability.

In April 1997 the RO granted a 30 percent rating, effective 
November 5, 1996.

In a statement dated in November, and received in December 
1997, the veteran's representative wrote that the veteran 
"would like to place a claim for a retro check back to April 
of 1955."  The veteran contended that VA had evidence of 
"his current service connected disability at that time."

In the December 1997 rating decision, the RO granted an 
effective date of June 10, 1954, for service connection for 
the right radius disability.  The RO also denied, an earlier 
effective date for the 10 percent rating. 
  
As indicated earlier, the issue currently on appeal is the 
December 1997 denial of the veteran's claim for an effective 
date earlier than March 25, 1996, for the grant of a 
compensable rating for his service-connected disability.  
Essentially, the veteran contends that because the service-
connected disability has been more disabling than zero 
percent since 1954, the 10 percent rating that has been in 
effect since March 25, 1996, should be made retroactive to 
the date immediately following his separation from active 
military service, that is, June 10, 1954.

The date of entitlement to an award of service connection 
will be the day following separation from active service or 
date entitlement arose if the claim is received within one 
year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a)(b)(1); 38 C.F.R. § 3.400(b)(2).  

For grants based on new and material evidence that was 
received after final disallowance, with the new evidence 
consisting of service department records, the rating is to 
agree with the evaluation or date of receipt of claim on 
which prior evaluation was made, whichever is later, subject 
to the rules on original claims filed within one year after 
separation from service.  38 C.F.R. § 3.400(q)(2).

Additionally, in the case of reopened claims, the general 
rule is that the effective date will be the date of receipt 
of the claim or the date when entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r).

In the present case it is undisputed that the veteran's claim 
was received within the one-year period immediately following 
his separation from active military service.  Accordingly, VA 
has assigned the date of June 10, 1954, which is the day 
immediately following his discharge date, as the effective 
date of the grant of service connection.  However, the 
question that needs to be answered at this time is whether 
entitlement to the compensable rating of 10 percent arose 
prior to March 25, 1996.  To answer this question, the Board 
of course first needs to discuss the criteria set forth by VA 
regulation for the assignment of a compensable rating for a 
disability of this type.

The service-connected residuals of a fracture of the styloid 
process of the right radius are rated by analogy (see 
38 C.F.R. § 4.20) under the provisions of Diagnostic Codes 
(DCs) 5212 and 8615 of VA's Schedule for Rating Disabilities 
(the Schedule), 38 C.F.R. § 4.71a, Part 4, DC 5212, and 
38 C.F.R. § 4.124a, Part 4, DC 8615. These DCs have remained 
identical between 1954 and 1996.  See Schedule for Rating 
Disabilities, 1945 edition, DCs 5212 and 8615.
 
Pursuant to DC 5212, impairment of the radius that is 
manifested by malunion, with bad alignment, warrants a 10 
percent rating, irrespective of which upper extremity is 
involved.  If there is nonunion in the upper half of the 
radius, a rating of 20 percent is warranted, again 
irrespective of which upper extremity is involved.  38 C.F.R. 
§ 4.71a, Part 4, DC 5212.

DC 5212 also provides for a rating of 30 percent when there 
is nonunion in the lower half of the major (dominant) upper 
extremity, with false movement but no loss of bone substance 
or deformity.  It also provides for a maximum rating of 40 
percent when there is nonunion in the lower half of the major 
(dominant) upper extremity, with false movement and loss of 
bone substance (one inch or more) and marked deformity.  
38 C.F.R. § 4.71a, Part 4, DC 5212.

Disability ratings for diseases of the peripheral nerves are 
based on relative loss of function of the involved extremity 
with attention to the site and character of the injury, the 
relative impairment of motor function, trophic changes, or 
sensory disturbances.  See 38 C.F.R. § 4.120.

DC 8615 addresses neuritis of the median nerve.  38 C.F.R. 
§ 4.124a, Part 4, DC 8615.  The Schedule specifically 
mandates that neuritis (either cranial or peripheral), 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
See 38 C.F.R. § 4.123.

Pursuant to DC 8615, median nerve neuritis in the major upper 
extremity is to be rated as 10, 30, or 50 percent disabling 
if the disability is mild, moderate, or severe, respectively.  
A maximum rating of 70 percent is warranted for complete 
paralysis, 
with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand), pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, inability to make a fist, index and 
middle fingers remaining extended, inability to flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm, flexion of wrist weakened, 
and pain with trophic disturbances.  38 C.F.R. § 4.124a, Part 
4, DC 8615.

As indicated by the RO when it granted service connection in 
its August 1996 rating decision, the veteran's service 
medical records confirm that the veteran sustained a fracture 
of the styloid process of the right radius in August 1952.  
These records show that the veteran's right wrist was placed 
in a cast and that X-rays obtained in September 1952 revealed 
normal alignment.  More importantly, at the time of his 
medical examination for separation purposes in June 1954, the 
veteran's upper extremities were clinically evaluated as 
normal and no complaints or diagnoses of a right wrist 
disability were indicated.

Notwithstanding the veteran's current allegations of his 
right wrist disability having been compensably disabling 
prior to March 25, 1996, the record is devoid of any 
competent evidence to that effect.  It is acknowledged that 
VA received, in November 1996, photocopies of records 
reflecting private medical treatment between 1976 and 1993, 
but none of these records contains data demonstrative of a 
compensable right wrist disability.  In July 1976 it was 
noted that the veteran complained of tingling and numbness in 
the right hand and an 80 percent loss of muscle in the web of 
the hand was noted.  This report was made in the context of a 
history of several pre- and post-service injuries to the 
right hand and elbow, and no right wrist history was 
reported.  Subsequent records report 5/5 strength in the hand 
and make no mention of a right wrist injury or disability.

The Board also acknowledges the presence in the file of the 
veteran's contentions to the effect that his service-
connected disability was severe enough, prior to March 25, 
1996, as to warrant a compensable rating back to June 10, 
1954.  The record does not confirm this level of disability.  
Similarly, a registered nurse wrote in October 2002, that the 
30 percent rating was warranted "from the date of your 
original rating date of March 25, 1996, if not dating back to 
June 9, 1954."  She did not cite any specific findings to 
support this conclusion, and the contemporaneous clinical 
evidence did not report this level of disability.

The earliest competent evidence demonstrative of a degree of 
disability that is compensable for VA purposes is contained 
in the aforementioned August 1996 VA medical examination 
report.

In any event, and more importantly for this appeal, the 
evidence does not reveal that entitlement to a compensable 
rating for the service-connected right wrist disability arose 
prior to March 25, 1996.  Being that the case, the Board has 
no other recourse but to conclude that the criteria for 
entitlement to an effective date earlier than March 25, 1996, 
for the grant of a 10 percent rating for service-connected 
residuals of a fracture of the styloid process of the right 
radius, are not met. 

Finality

A rating decision becomes final if a notice of disagreement 
is not received within one year of the decision.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The March 25, 1996 effective date was 
established in the August 1996 rating decision.  The veteran 
was informed of his appeal rights and that he had one year to 
appeal the decision.  He made no response with regard to the 
effective date until November 1997.

The effective date established in the August 1996 decision 
could be disturbed only if it was the product of clear and 
unmistakable error.  38 U.S.C.A. § 5109A; Leonard v. 
Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  The RO informed 
the veteran of the criteria for a finding of clear and 
unmistakable error via a discussion contained in a January 
2000 rating decision regarding another matter.  The veteran 
has not alleged clear and unmistakable error in the August 
1996 decision.

The veteran has alleged that there was evidence of a 
compensable disability of the right radius prior to March 25, 
1996, but none of this evidence was of record at the time of 
the August 1996 rating decision.  A finding of CUE would have 
to be based on the evidence of record at the time of the 
decision.  Russell v. Principi, 3 Vet App 310 (1992).  Even 
if of record at the time of the August 1996 decision, a 
dispute as to how evidence was weighed cannot constitute a 
valid claim of clear and unmistakable evidence.  Eddy v. 
Brown, 9 Vet. App. 52, 57 (1996).

Because the decision establishing the March 25, 1996 
effective date is final, an earlier effective date is legally 
precluded.

Entitlement to an earlier effective date, the doctrine of 
reasonable doubt is not for application, and the claim for an 
effective date earlier than March 25, 1996, for the grant of 
a 10 percent rating for service-connected residuals of a 
fracture of the styloid process of the right radius, is 
denied.


ORDER

An effective date earlier than March 25, 1996, for the grant 
of a 10 percent rating for service-connected residuals of a 
fracture of the styloid process of the right radius, is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


